Citation Nr: 1530351	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 5, 2005 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in April 2014.  A transcript of the hearing is associated with the record.   

This appeal was previously before the Board in July 2014 when it was remanded for further development by the originating agency.  The case has now returned to the Board for additional appellate action.

In its July 2014 remand, the Board referred claims for entitlement to service connection for a heart disability, chest and leg scars, and left ear hearing loss as secondary to blockages of the bilateral carotid arteries to the Agency of Original Jurisdiction (AOJ) for adjudication.  The Board also referred a claim for entitlement to an increased rating for a  total occlusion of the right carotid artery.  These issues have been raised by the record, but have still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not meet the schedular criteria for TDIU prior to July 5, 2005, and the preponderance of the evidence shows that he was able to secure and follow substantially gainful employment prior to July 5, 2005.  

2.  The Veteran was unable to secure and follow substantially gainful employment during the period from April 8, 2008 to June 1, 2008 due to occlusions of the bilateral carotid arteries. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 5, 2005 for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  TDIU is warranted during the period from April 8, 2008 to June 1, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.361, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an effective date earlier than July 5, 2005 is warranted for the award of TDIU.  The benefit was granted in the October 2011 rating decision on appeal with an initial effective date of April 13, 2010.  The current effective date of July 5, 2005 was assigned in a February 2015 rating decision with the award running from July 5, 2005 to April 8, 2008 and resuming June 1, 2008.  The Veteran contends that an earlier effective date is warranted as he has been unemployable since the 1990s due to a blockage of the right carotid artery.  Compensation for a total occlusion of the right carotid artery was awarded under 38 U.S.C.A. § 1151 (West 2014) in an April 2007 Board decision.  



As a preliminary matter, the Board notes that the award of TDIU in the October 2011 rating decision excluded the time period from April 8, 2008 to June 1, 2008.  The Veteran is in receipt of a temporary total schedular rating during this period for convalescence due to the service-connected lacerated left cornea.  The RO therefore determined that TDIU was not appropriate during this three week period as the Veteran was in receipt of the greater of the two benefits.  The Board questions the appropriateness of this determination and will address this issue in greater detail at the end of this decision .  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran contends that an earlier effective date is warranted for the award of TDIU as he was unemployable from as early as 1995 due to a total occlusion of the right carotid artery.  He testified during the April 2014 hearing that he last worked in 1995 and filed claims for TDIU as early as 1997.  The current effective date of July 5, 2005 was assigned by the RO in the February 2015 rating decision based on a finding that the Veteran was unemployable under the extraschedular provisions of 38 C.F.R. § 4.16(b) prior to April 13, 2010 (the originally assigned effective date).  The RO determined that the Veteran filed an informal claim for TDIU on July 5, 2005 and granted TDIU from this date.  However, an effective date earlier than July 5, 2005 may be warranted if the record establishes that the Veteran filed a claim for TDIU prior to July 2005.  

The Veteran argues that the record contains an informal claim for TDIU prior to July 5, 2005.  Review of all communications and statements from both the Veteran and his representative dated prior to July 2005 are negative for allegations of unemployability prior to July 2005.  The Veteran consistently pursued other claims for compensation during this period and provided numerous correspondence to VA in support of the claims; however, none of this correspondence indicates that the Veteran was unable to secure or follow substantially gainful occupation as a result of disabilities compensated as service-connected or under 38 U.S.C.A. § 1151.  As the record does not contain a claim for TDIU dated prior to July 5, 2005, an earlier effective date cannot be awarded on this basis. 

The Veteran also contends that an earlier effective date is warranted as he was unable to work prior to July 5, 2005.  The record documents the Veteran's employment since 1958 as the owner of several businesses including an autobody shop, a farm, and several convenience stores.  In statements dated from May 2007, the Veteran reports that he began to sell off various parts of his businesses as early as 1995 based on the advice of his private physicians that he limit his activities and cease working to prevent a stroke.  The Veteran is competent to describe the functional impairment from his disabilities, but review of his treatment records from the 1990s does not support the reported history.  Letters dated in August 1996 and December 1996 from the Veteran's private cardiologist characterize the Veteran as asymptomatic, symptom-free, and physically active.  The Veteran reported running up to six miles per day and expressed an interest in competitive running.  His cardiologist counseled against increasing his running, but the Veteran was clearly functioning well during this period.  Records from the Wichita VA Medical Center (VAMC) also confirm that the Veteran was working full-time in automotive repair until at least January 2001.  

The Veteran's own lay statements regarding the date of his unemployability are also inconsistent.  On an August 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time as a self-employed mechanic in June 2001.  Elsewhere in the document he reported working part-time as a mechanic from September 1996 until June 2001, but as noted above, VAMC clinical records verify that the Veteran was working full-time until at least January 2001.  The Veteran's correspondence with VA also contains numerous dates for the onset of his unemployability including 1995, 1996, 1997, and 2001.  The Board finds that the Veteran's contemporaneous statements provided to his private and VA physicians regarding his physical capabilities and ability to work are more credible than those provided decades later in the context of a claim for compensation.  Thus, the earliest date from which the Board can conclude the Veteran was unemployable is June 2001-the date identified in the August 2009 formal claim for TDIU and corroborated by the objective evidence of record.  

The Board therefore finds that it is factually ascertainable that the Veteran became unemployable in June 2001 and his claim for TDIU was received on July 5, 2005.  The regulations governing the assignment of effective dates provide that if the Veteran is found to be unemployable more than one year prior to the date of claim, the appropriate effective date for TDIU is the date of claim.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  Thus, the current effective date for the award of TDIU of July 5, 2005 is the date contemplated by the governing law.  It is therefore clear that an effective date earlier than July 5, 2005 is not warranted for the award of TDIU.  

Although an effective date prior to July 5, 2005 is not warranted, as discussed above, the February 2015 rating decision granted TDIU from July 5, 2005 to April 8, 2008.  The award then stopped for a three week period and resumed on June 1, 2008.  The Veteran is in receipt of a temporary total schedular rating during the period from April 8, 2008 to June 1, 2008 for convalescence due to the service-connected lacerated left cornea.  The RO appears to have determined that the total schedular rating was the greater of the two benefits and declined to award TDIU during this period.  However, the assignment of a total schedular rating does not necessarily preclude an award of TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that, under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  The Court also observed that if the Veteran were granted a TDIU based on other disabilities in addition to the total schedular rating, he would be entitled to a category of special monthly compensation (SMC) that would result in a rate of compensation above the rate provided for 100 percent disability.

The Veteran in this case receives compensation for multiple disabilities, including blockages of the bilateral carotid arteries.  Although these conditions are not service-connected, compensation was awarded under 38 U.S.C.A. § 1151 which provides for the payment of benefits in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Veteran has consistently maintained that he was rendered unemployable due to symptoms associated with his arterial blockages and the original award of TDIU in the October 2011 rating decision was based upon these disabilities.  Therefore, TDIU is warranted based on conditions other than the service-connected lacerated left cornea during the period from April 8, 2008 to June 1, 2008. 


Duties to Notify and Assist

VA has certain duties to notify and  assist a veteran in the development of a claim.  
As to VA's duty to notify, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, i.e., a TDIU, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of private and VA treatment reported by the Veteran.  

The Board also finds that VA has complied with the October 2010 and July 2014 remand orders of the Board.  In response to the Board's remands, VA obtained a December 2010 medical opinion addressing the Veteran's employability.  The Veteran was also contacted in an August 2014 letter and asked to submit a VA Form 21-8940 as well as any evidence in his possession indicating that he was advised by health care providers in the 1990s to limit his activities and work duties.  The requested form was submitted in August 2004, but the Veteran did not provide any additional evidence from his private physicians.  VA then referred the case to the Director of Director of Compensation and Pension for consideration of whether TDIU was warranted on an extraschedular basis  under 38 C.F.R. § 4.16(b) prior to April 13, 2010.  In a February 2015 memorandum, the Director agreed with the rating decision issued earlier that month awarding an earlier effective date for TDIU from July 5, 2005 based on an extraschedular basis.  A SSOC was also issued in February 2015 reiterating the decision to assign an earlier effective date.  Therefore, VA has complied with the remand orders of the Board and the duties to notify and assist the Veteran.


ORDER

Entitlement to an effective date earlier than July 5, 2005 for the award of TDIU is denied. 

Entitlement to TDIU for the period from April 8, 2008 to June 1, 2008 is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


